DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-23 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10314503. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 is essentially claim 1 (of ‘503) with the reporting limitations of claim 11 (of ‘503) while independent claim 12 is essentially claim 12 (of ‘503) with the reporting limitations of claim 23 (of ‘503).  Dependent claims 2-10 mirror that of claims 2-10 (of ‘503).  Dependent claims 13-22 essentially mirror claims 13-22 (of ‘503).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical concept.  Claim 12 recites a method for tracking dynamic structure in physiological data by performing a series of mathematical operations including at least:
assembling a time frequency representation of the signals
This was interpreted as constructing a spectrogram which would require math.
generating a dynamic-model 
This step is math related as well.
compute concurrent estimates of peak parameters
computation inherently involves mathematical steps
tracking the peak parameters of the at least one non-stationary peak over time
The Office interpreted this as repeating at least the computation of peak parameters step which would involves more math.  The specification notes that tracking also involves determining changes in the spectral structure which means more math for measuring how peak parameters such as frequency, bandwidth, and amplitude change for each measurement/estimate.
This judicial exception is not integrated into a practical application because there are no steps that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the initial step of providing EEG data was interpreted as extra-solution data gathering.  Dependent claims 13-17, 19-21 amount to additional abstract mathematical concepts.  Claims 18 and 22 are arguably related to extra-solution data gathering.  Claim 1 is the system for performing the method of claim 12.  Claim 1 additionally recites an input and a processor. Both structures are well-known structures in signal processing applications and do not appear to amount to significantly more.  Dependent claims 2-10 similarly fail to add significantly more for the same reasons as corresponding claims 13-22.

NOTE:  The following reference is provided for Applicant’s benefit: Conforto, spectral analysis for non-stationary signals from mechanical measurements: a parametric approach, Mechanical Systems and Signal Processing (1999) 13(3), 395-411.
Conclusion
Claims 1-23 are rejected.  No prior art references were included.  Resolution of the above issues will likely place the application in condition for allowance.  As with the parent case, the Office believes that no prior art of record teaches or fairly suggests the system and method of tracking dynamic structure in physiological data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791  


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791